Citation Nr: 0013901	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), rated as 
30 percent disabling from February 26, 1998.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 until 
March 1971.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision by the RO 
that granted service connection for PTSD and assigned a 10 
percent rating from February 26, 1998.  The veteran expressed 
dissatisfaction with the initial disability evaluation for 
the service-connected psychiatric disorder and perfected an 
appeal of that determination.  During the pendency of the 
appeal, the 10 percent rating for PTSD was increased to 30 
percent, effective from February 26, 1998.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating for PTSD, 
the Board has characterized the rating issue on appeal as set 
forth on the title page of this decision.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation.  
It is averred that he has become more nervous, irritable, and 
angry in recent years and has been prescribed medications to 
help him sleep and to relieve his psychiatric symptoms.  The 
appellant's wife wrote in January 1999 that his symptoms had 
worsened such that his dosage of Prozac had recently been 
doubled. 

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
The clear implication of statements in support of this claim 
is that the veteran's disability has become more severe 
during the appeal period.  Therefore, the duty to assist 
includes the duty to provide the appellant with a new 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (another examination is required where the appellant 
complains of increased disability after the most recent 
examination).  The Board notes that the most recent VA 
psychiatric examination was performed in May 1998, and was 
for the purpose of adjudication of service connection.  In a 
March 2000 presentation, the veteran's representative points 
out that VA mental hygiene clinic records in [May] 1998 noted 
that psychological testing might be considered as an aid to 
determining the severity of the veteran's PTSD, and suggested 
that the case be remanded for further development in this 
regard.  The Board is thus of the opinion that another 
psychiatric examination, to include psychological testing, is 
indicated to better ascertain the current level of 
disability.  Consequently, a remand is warranted.  38 C.F.R. 
§§ 3.327, 4.2, 19.9 (1999).

The Board also notes that the veteran has received regular 
outpatient therapy at VA Medical Centers in Erie, 
Pennsylvania and Buffalo, New York.  A review of the record 
reflects that the most recent VA outpatient clinic note is 
dated in June 1999.  The veteran also indicated in his 
substantive appeal received in January 1999 that he had 
received treatment from a Dr. Carbone in Bradford, 
Pennsylvania, whose records had not been secured.  Therefore, 
a remand is also required so that efforts can be undertaken 
to ensure that the evidentiary record is complete. 

In view of the above, this rating issue is REMANDED to the RO 
for the following actions:

1.  The veteran should be asked to again 
identify all the sources of treatment for 
PTSD.  Any and all VA records dating from 
July 1999 should be requested and 
associated with the claims folder.  All 
clinic notes of the kind referred to in 
the January substantive appeal should be 
sought, including those from Dr. Carbone.

2.  The RO should schedule the veteran 
for a VA psychiatric examination in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies, including 
psychological testing, should be 
conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability.  If 
psychiatric disorder(s) other than PTSD 
is(are) found, the examiner should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, this should be noted.  

Findings necessary to apply the 
pertinent rating criteria should be set 
forth in detail.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of the Global 
Assessment of Functioning (GAF) score, 
with an explanation of the numeric code 
assigned, should be included.  

3.  After completing any necessary 
development in addition to that 
specified above, the RO should re-
adjudicate the claim.  Action by the RO 
should include consideration of whether 
any "staged" ratings are warranted.  
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford him the opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to ensure compliance with VA's duty to assist.  The 
Board intimates no opinion as to the ultimate outcome of the 
veteran's rating claim.  No action is required of the veteran 
until he is given further notice; however, he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


